                                      Case 2:15-cr-00621-R Document 380 Filed 05/29/20 Page 1 of 8 Page ID #:2124




                                  1
                                                                         United States District Court
                                  2                                      Central District of California

                                  3

                                  4
                                            United States of America,
                                  5

                                  6                                     Plaintiff,       15-CR-00621-R-3
                                                             v.
                                  7                                                        Order Granting Motion for Early
                                  8
                                            Arsen Terzyan,                                 Termination of Supervised Release
                                  9
                                                                   Defendant.
Central District of California
United States District Court




                                 10

                                 11

                                 12            On March 9, 2020, Defendant Arsen Terzyan (“Defendant”) filed a “Motion
                                 13    to Terminate Supervised Release Term” (“Motion”). Having considered the papers
                                 14    filed in support of, and in opposition to, the Motion, the Court finds this matter
                                 15    appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15.
                                 16    For the following reasons, the Court GRANTS the Motion.
                                 17

                                 18    I.      Background
                                 19            On March 21, 2016, Defendant pled guilty to one count of conspiracy to
                                 20    possess 15 or more unauthorized access devices, in violation of 18 U.S.C. §
                                 21    1029(b)(2), one count of possession of 15 or more unauthorized access devices, in
                                 22    violation of 18 U.S.C. § 1029(a)(3), (b)(1), and one count of aggravated identity
                                 23    theft, in violation of 18 U.S.C. § 1028A(a)(1). On June 20, 2016, the Court
                                 24    sentenced Defendant to imprisonment for a term of 36 months, 24 months for the
                                 25    aggravated identity theft count and 12 months for the conspiracy and possession of
                                 26


                                                                                     1
                                      Case 2:15-cr-00621-R Document 380 Filed 05/29/20 Page 2 of 8 Page ID #:2125




                                  1    unauthorized access devices counts, to run consecutively, and, upon release from
                                  2    imprisonment, supervised release for a term of three years. Defendant completed
                                  3    his custodial sentence on August 10, 2018. He is currently serving his term of
                                  4    supervised release, which is set to expire on August 9, 2021.
                                  5

                                  6           Defendant filed the instant Motion on March 9, 2020. The United States
                                  7    filed Opposition to the Motion on March 16, 2020.
                                  8

                                  9    II.    Legal Standard
Central District of California
United States District Court




                                 10           Early termination of supervised release is governed by 18 U.S.C. § 3583(e),
                                 11    which requires the Court to consider factors set forth in 18 U.S.C. § 3553(a),
                                 12    including “the nature and circumstances of the offense, the need for deterrence, the
                                 13    need to protect the public, the need to provide defendant with training or medical
                                 14    care, and the relevant provisions of the Sentencing Guidelines.” United States v.
                                 15    Gross, 307 F.3d 1043, 1044 (9th Cir. 2002). After considering the relevant
                                 16    Section 3553(a) factors, the Court may “terminate a term of supervised release and
                                 17    discharge the defendant released at any time after the expiration of one year of
                                 18    supervised release, pursuant to the provisions of the Federal Rules of Criminal
                                 19    Procedure relating to the modification of probation, if it is satisfied that such action
                                 20    is warranted by the conduct of the defendant released and the interest of justice.”
                                 21    18 U.S.C. § 3583(e)(1); see United States v. Miller, 205 F.3d 1098, 1101 (9th Cir.
                                 22    2000) (citing United States v. Lussier, 104 F.3d 32, 36 (2nd Cir. 1997)). “The
                                 23    expansive phrase ‘conduct of the defendant’ and ‘interest of justice’ make clear that
                                 24    a district court enjoys discretion to consider a wide range of circumstances when
                                 25

                                 26


                                                                                  2
                                      Case 2:15-cr-00621-R Document 380 Filed 05/29/20 Page 3 of 8 Page ID #:2126




                                  1    determining whether to grant early termination.” United States v. Emmett, 749 F.3d
                                  2    817, 819 (9th Cir. 2014).
                                  3

                                  4           The Ninth Circuit has cited the Second Circuit’s decision in Lussier, 104
                                  5    F.3d 32 (2d Cir. 1997), favorably for the holding that early termination of
                                  6    supervision is warranted where the defendant demonstrates changed circumstances,
                                  7    such as exceptionally good behavior:
                                  8

                                  9           Section 3583(e) provides the district court with retained authority to revoke,
Central District of California
United States District Court




                                 10           discharge, or modify terms and conditions of supervised release . . . in order
                                 11           to account for new or unforeseen circumstances. Occasionally, changed
                                 12           circumstances – for instance, exceptionally good behavior by the defendant
                                 13           or a downward turn in the defendant’s ability to pay a fine or restitution
                                 14           imposed as conditions of release – will render a previously imposed term or
                                 15           condition of release either too harsh or inappropriately tailored to serve the
                                 16           general punishment goals of section 3553(a).
                                 17

                                 18    Miller, 205 F.3d at 1101 (quoting Lussier, 104 F.3d at 36). The Ninth Circuit has
                                 19    since explained that it is not necessarily required for a defendant to demonstrate
                                 20    undue burden or changed circumstances in order to be eligible for early termination,
                                 21    so long as the defendant meets the requirements of Section 3583(e)(1). See
                                 22    Emmett, 749 F.3d at 819-20; United States v. Bainbridge, 746 F.3d 943, 948-49
                                 23    (9th Cir. 2014).
                                 24

                                 25

                                 26


                                                                                  3
                                      Case 2:15-cr-00621-R Document 380 Filed 05/29/20 Page 4 of 8 Page ID #:2127




                                  1    III.   Discussion
                                  2           Defendant moves for early termination of his supervised release because
                                  3    “[t]he goals of supervision have been reached, the need for further supervision is no
                                  4    longer needed and the interests of justice are served by granting this request.” (Mot.
                                  5    at 2.) He also argues meets “all eight criteria set from § 3553(a) that are pertinent to
                                  6    this type of request” and he is a “zero risk to re-offend for the remainder of [his]
                                  7    life.” (Id.)
                                  8

                                  9           The Probation Office does not oppose Defendant’s Motion but the United
Central District of California
United States District Court




                                 10    States opposes it. The United States argues Defendant’s sentence was lenient when
                                 11    it was imposed and the seriousness of the offense is too great to allow early
                                 12    termination here. Further, the United States argues Defendant has not demonstrated
                                 13    sufficient justification for early termination, as he has not shown exceptionally good
                                 14    behavior or extraordinary circumstances that would warrant early termination.
                                 15

                                 16           The Court evaluates the relevant Section 3553(a) factors. See Gross, 307
                                 17    F.3d at 1044.
                                 18

                                 19           First, regarding the nature and seriousness of the instant offense, Defendant’s
                                 20    underlying federal conviction was for a serious financial offense. Defendant,
                                 21    however, has completed his term of incarceration for the instant offenses and there
                                 22    is no indication from the Probation Office or the United States that there is a
                                 23    legitimate risk of recidivism. On balance, the Court construes this Section 3553(a)
                                 24    factor as weighing slightly in favor of denying the Motion.
                                 25

                                 26


                                                                                  4
                                      Case 2:15-cr-00621-R Document 380 Filed 05/29/20 Page 5 of 8 Page ID #:2128




                                  1           Next, given Defendant’s record while on supervised release for nearly two
                                  2    years, requiring Defendant to serve the remaining balance of his three-year term
                                  3    would not serve the need for deterrence or the need to protect the public. It is
                                  4    undisputed Defendant has not violated any term or condition of his supervised
                                  5    release and he has maintained stable residence and employment while on
                                  6    supervision. Moreover, the Probation Office does not oppose early termination of
                                  7    Defendant’s supervised release.
                                  8

                                  9           Ordinarily, a record of compliance with the terms of supervised release,
Central District of California
United States District Court




                                 10    though commendable, is expected from a person on supervision. Here, however,
                                 11    the Court gives Defendant’s record of compliance great weight in this determination
                                 12    because Defendant has complied with every condition for nearly two years. This is
                                 13    not the case, for example, of a defendant who has had only one positive drug test
                                 14    over the course of a few years of supervision, but an otherwise clean record. Cf
                                 15    United States v. Smith, 219 F. App’x 666, at *1 (9th Cir. Jan. 23, 2007) (finding
                                 16    defendant who failed to register change of address and missed two drug test
                                 17    appointments did not demonstrate exceptionally good behavior to justify
                                 18    termination of supervised release); United States v. Sabatino, No. 02-CR-20067 JF,
                                 19    2014 WL 6847779, at *2 (N.D. Cal. Dec. 3, 2014) (finding defendant who violated
                                 20    his release terms on one occasion did not demonstrate exceptional conduct and did
                                 21    not justify early termination of supervised release). In contrast, Defendant has fully
                                 22    complied with the terms of his supervision, has not engaged in any illegal behavior,
                                 23    and has maintained stable employment and housing while on supervision.
                                 24

                                 25

                                 26


                                                                                 5
                                      Case 2:15-cr-00621-R Document 380 Filed 05/29/20 Page 6 of 8 Page ID #:2129




                                  1           Moreover, Defendant is not required to demonstrate changed circumstances
                                  2    or undue burden in order to be eligible for early termination of his supervised
                                  3    release. See Bainbridge, 746 F.3d at 948-50; Emmett, 749 F.3d at 819-20. Even if
                                  4    there were such a requirement, Defendant has shown “exceptionally good behavior”
                                  5    as recognized in Miller, 205 F.3d at 1101, not just through his compliance with
                                  6    every condition of his term of supervised release for nearly two years, but also his
                                  7    success in maintaining steady employment and housing.
                                  8

                                  9           The Court notes several other district courts have determined mere
Central District of California
United States District Court




                                 10    compliance with the conditions of supervised release is insufficient to justify early
                                 11    termination of supervised release. See, e.g., United States v. Bauer, No. 09-CR-
                                 12    00980, 2012 WL 1259251, at *2 (N.D. Cal. Apr. 13, 2012) (“compliance with
                                 13    release conditions, resumption of employment and engagement of family life [ ] are
                                 14    expected milestones rather than a change of circumstances rendering continued
                                 15    supervision no longer appropriate”); United States v. Grossi, CR 04-40127 DLJ,
                                 16    2011 WL 704364, at *2 (N.D. Cal. Feb. 18, 2011) (“Mere compliance with the
                                 17    terms of supervised release is what is expected, and without more, is insufficient to
                                 18    justify early termination.”). In this case, however, Defendant’s total compliance
                                 19    with every condition is commendable and deserves significant weight in the Court’s
                                 20    consideration of whether to grant early termination of his supervised release. See,
                                 21    e.g., United States v. Copeland, No. CR 02-00316 WHA, 2014 WL 1620947, at *1
                                 22    (N.D. Cal. Apr. 22, 2014) (granting motion for early termination of supervised
                                 23    release for defendant who complied with all terms and conditions of supervised
                                 24    release); United States v. Baker, No. CR 02-00316 WHA, 2014 WL 1652486, at *1
                                 25    (N.D. Cal. Apr. 23, 2014) (same). Defendant’s record of compliance is exemplary
                                 26


                                                                                 6
                                      Case 2:15-cr-00621-R Document 380 Filed 05/29/20 Page 7 of 8 Page ID #:2130




                                  1    and should be credited fully. These factors weigh strongly in favor of terminating
                                  2    Defendant’s supervised release.
                                  3

                                  4           Turning to the remaining relevant Section 3553(a) factors, there is no
                                  5    evidence demonstrating the need for continued supervision in order to provide
                                  6    Defendant with medical care or training, as he has been gainfully employed
                                  7    throughout his supervision, and there is no evidence of any need for medical care.
                                  8    Accordingly, these factors also weigh in favor of terminating Defendant’s
                                  9    supervised release.
Central District of California
United States District Court




                                 10

                                 11           In weighing all the relevant Section 3553(a) factors, the Court concludes
                                 12    Defendant has demonstrated early termination is warranted here. Terminating
                                 13    Defendant’s term of supervised release is in the interest of justice. See 18 U.S.C.
                                 14    § 3583(e)(1).
                                 15

                                 16    ///
                                 17    ///
                                 18    ///
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26


                                                                                 7
                                      Case 2:15-cr-00621-R Document 380 Filed 05/29/20 Page 8 of 8 Page ID #:2131




                                  1    IV.   Conclusion
                                  2          For the foregoing reasons, Defendant’s Motion for early termination of his
                                  3    three-year period of supervised release is GRANTED. Defendant’s term of
                                  4    supervised release is hereby TERMINATED, effective immediately.
                                  5

                                  6          IT IS SO ORDERED.
                                  7

                                  8    Dated:     5/29/2020
                                                                                            Virginia A. Phillips
                                  9
                                                                                     Chief United States District Judge
Central District of California
United States District Court




                                 10

                                 11

                                 12    CC: USPO

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26


                                                                               8
